Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/09/2022 has been entered. Claims 1, 8-9, and 12 have been amended. Claims 7, and 17 have been canceled. Claims 1-6, 8-16, and 18-20 remains pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, and 12 recites the limitation “wherein each pin of the set of magnetic pins is independently movable from one another with at least three degrees of freedom”. The claimed limitation is not described in specification nor give any explanation how the independent movability from one another with at least three degrees of freedom of each pin is achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amir (US 20060269385) in view of Steven (US 5567326).
Regarding claim 1, Amir discloses a system for isolating nucleic acid material (biological sample) (Check: [0001], [0003]; Fig.4), the system comprising: 
a magnetic device (actuating element 70; Fig.3) for facilitating a magnetic field for isolating the nucleic acid material from at least one sample (Check: [0059] with [0003]; Fig.3), the magnetic device comprising: 
a support component (head assembly 38; Fig.3) (Check: [0052], [0054]); and 
a set of magnetic pins (magnets 70; Fig.3) attached to the support component (38) and movable with at least three degrees of freedom when attached to the support component (the transfer device 37 includes pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]) (Check: [0052], [0054-0055] with [0059]; Fig.3), 
wherein each pin of the set of magnetic pins (70) is independently movable from one another (Check: [0061]) with at least three degrees of freedom (Check: [0059] with [0003] and [0055] for movability: the transfer device 37 includes pin 70 which is mounted on support 38 may be provided with three-axis movement).
wherein the set of magnetic pins (70) is configured to be inserted into at least one sample compartment housing (wells 43; Fig.3) the at least one sample (liquid 41; Fig.3) (Check: [0059]), and
wherein the set of magnetic pins (70) is configured to be inserted into the at least one sample compartments (wells 30) to directly attract magnetic beads attached with the nucleic acid material from the sample (Check: [0059]).
But Amir lacks teaching of magnetic beads attached with the nucleic acid material from the sample, without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material.
Steven discloses separation apparatuses and methods in which magnetically responsive particles are used for isolating substances of interest (biological samples) and, also teaches wherein the set of magnetic pins (28, Fig.1-7) is configured to be inserted into the sample compartments (array 22 of containers 24, Fig.2, 7) to directly attract magnetic beads (92; Fig.11) attached with the nucleic acid material (biological entities) from the sample (the present invention utilizes particles “92” that are magnetically responsive and that comprise a receptor capable of binding the target substance of interest “biological sample” in the” test sample. After the receptor binds the target substance, the magnetic separator “28” removes the magnetically responsive particles bound with substance of interest from the test medium via the application of a magnetic field, Col.6 line11-18), without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material (Fig.11 explicitly shows that magnetic beads 92 adheres to magnetic pin 28 without any intervening surface between them).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to modify Amir’s system so that set of magnetic pins is configured to directly attracted magnetic beads attached with the nucleic acid material without intervening surfaces between set of magnetic pin and magnetic beads as taught by Steven for purpose of minimizing loss of immobilized target substances and entrapment of nontarget substances.
Regarding claim 2, Amir as modified discloses wherein the magnetic device (70) is integrable with an automated robotic sample processing platform (actuator system 40; Fig.3-40) (Check: [0054], [0061-0062]).
Regarding claim 3, Amir as modified discloses wherein the magnetic device comprises a compression grip component for integration with the automated robotic sample processing platform (40; Fig.3-4), wherein the compression grip component comprises at least one of: a tong, a clamp, and a fastener (The transfer devices 37 or pins 47 are secured to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction, [0056]). The transfer device 37 includes pin 70 which is mounted on support 38 and from Fig.4 fastener is used to attached transfer device 37 with automated robotic sample processing platform 40.
Regarding claim 5, Amir as modified discloses wherein the support component is movable for displacing the set of magnetic pins out of the sample compartments and into at least one of a washing solution and an elution solution (magnetic particles are attracted by strong magnetic fields to the rods and then moved out of the magnetic suspension and transferred to another vessel containing fresh washing liquid or reagent solution. The rod is then demagnetized to permit detachment of the magnetic particles into the other liquid, [0006], also Check: [0070], [0080], [0097], [0100-0101]).
Regarding claim 6, Amir as modified discloses wherein the set of magnetic pins (70) is housed in a set of contact interfaces (37 or 84; Fig.3) providing an intermediary between the set of magnetic pins (70) and the sample (41) when the set of magnetic pins is inserted into the sample compartments (43), wherein each contact interface houses at least one magnetic pin of the set of magnetic pins (Check: [0053]). 
Regarding claim 8, Amir as modified discloses wherein the set of magnetic pins (70) comprises 96 magnetic pins with facet and position adaptability in at least 3 axes, for adapting to each well (43) location and surface shape of a 96-well plate (micro-well tray 30; Fig.3) (The transfer devices 37 or pins 47 are secured to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction. The array 46 shown in the drawings is a 4 times 3 array of twelve devices/pins 37, 47, but other numbers or arrays of pins may be utilized, [0056]). The transfer device 37 includes magnetic pins 70 which is mounted on support 38 may be provided with three-axis movement, [0055].
Regarding claim 9, Amir as modified discloses wherein each pin of the set of magnetic pins (70) is removable from and re-attachable to the support component, for adapting configuration of the set of magnetic pins to a set of different sample compartments comprising different numbers of sample wells, from 1 to 96 wells (43) (The transfer devices 37 or pins 47 are secured “corresponds to removable and re-attachable” to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction. The array 46 shown in the drawings is a 4 times 3 array of twelve devices/pins 37, 47, but other numbers or arrays of pins may be utilized, [0056]). The transfer device 37 includes magnetic pins 70 which is mounted on support 38 may be provided with three-axis movement, [0055].
Regarding claim 10, Amir as modified discloses wherein the support component (38; Fig.3) comprises: 
a freely movable lid (defined at above #66; Fig.3); and 
a plate (rod 66; Fig.3) attached to the freely movable lid and comprising a set of perforations (Fig.3), wherein each magnetic pin (70) of the set of magnetic pins is mountable to each perforation of the set of perforations (Fig.3). It can easily be construed by a skilled person in the art that multiple components are attached/secured to each other in a conventional manner.
Regarding claim 11, Amir as modified discloses wherein the at least three degrees of freedom comprise a first degree of freedom in x-axis (28), a second degree of freedom in y-axis (42), and a third degree of freedom in z-axis (44) (The transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]; Fig.3).
Regarding claim 12, Amir as modified discloses a method for isolating nucleic acid material (biological sample) (Check: [0001], [0003]; Fig.4), the method comprising inserting a set of magnetic pins (70) of a magnetic device into at least one sample mixture (41)17WO 2019/169395PCT/US2019/020575 comprising magnetic beads (39) attached with nucleic acid material (biological molecule) (Check: [0059] with [0003]; Fig.3), such that the set of magnetic pins (70) is configured to be inserted into sample compartment housing (wells 43; Fig.3) the at least one sample mixture (liquid 41; Fig.3) to directly attract magnetic beads attached with the nucleic acid material from the at least one sample mixture (Check: [0059]), without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material (As taught by Stevens: Fig.11 explicitly shows that magnetic beads 92 adheres to magnetic pin 28 without any intervening surface between them).
wherein the set of magnetic pins (70) is movable with at least three degrees of freedom when attached to a support component of the magnetic device (The transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]; Fig.3), and
wherein each pin of the set of magnetic pins (70) is independently movable from one another with at least three degrees of freedom when attached to the support component (38) (Check: [0061]) (Check: [0059] with [0003] and [0055] for movability: the transfer device 37 includes pin 70 which is mounted on support 38 may be provided with three-axis movement).
Regarding claim 13, Amir as modified does not discloses further comprising incubating the set of magnetic pins (70) in the at least one sample mixture (41) for between 0.5 and 10 minutes (Fig.3). This is just a mere of design and constructional detail of an apparatus in which a skilled person in art can easily construed to select the required time based on given specification for incubation which can provide proper and efficient attachment of magnetic bead (39) including attached biological molecule with magnetic pins (70). 
Regarding claim 14, Amir as modified discloses further comprising, after removal of the set of magnetic pins from the at least one sample mixture, inserting the set of magnetic pins into at least one of a washing solution and an elution solution (magnetic particles are attracted by strong magnetic fields to the rods and then moved out of the magnetic suspension and transferred to another vessel containing fresh washing liquid or reagent solution. The rod is then demagnetized to permit detachment of the magnetic particles into the other liquid, [0006], also Check: [0070], [0080], [0097], [0100-0101]).
Regarding claim 18, Amir as modified discloses wherein the at least three degrees of freedom comprise a first degree of freedom in x-axis (28), a second degree of freedom in y-axis (42), and a third degree of freedom in z-axis (44) (The transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]; Fig.3)..
Regarding claim 19, Amir as modified discloses further comprising, before inserting the set of magnetic pins (70) of into the at least one sample mixture (41), integrating the magnetic device with an automated robotic sample processing platform (actuator system 40; Fig.3-40) (Check: [0054], [0061-0062]).
Regarding claim 20, Amir as modified discloses wherein integrating the magnetic device comprises integrating the magnetic device via a compression grip component of the magnetic device, wherein the compression grip component comprises at least one of: a tong, a clamp, and a fastener (The transfer devices 37 or pins 47 are secured to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction, [0056]). The transfer device 37 includes pin 70 which is mounted on support 38 and from Fig.4 fastener is used to attached transfer device 37 with automated robotic sample processing platform 40.

Claim 4, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amir (US 20060269385) in view of Steven (US 5567326) and further view of Moshe (US 6409925).
Regarding claim 4, Amir as modified does not disclose wherein the magnetic device is attachable to a vibrating tool for facilitating release of the magnetic beads (39) from the magnetic pins (70) (Fig.3). Amir lacks teaching of vibrating tool but instead teaches the present invention allows for the sample particles to be washed efficiently with a flip-flop “corresponds to vibration” movement of particles due to magnets moving under the sample wells, [0027].
Moshe discloses a system for separation, purification, and isolation of biological molecules and, also teaches a vibrating tool (The simultaneous movement of the member 71 away from the particles and of magnet 79 towards the particles together with vibrator causes resuspension in vessel 77 which may be advantageous for example, when rinsing the magnetic particles in the liquid, or when mixing them with various reagents or when eluting bound molecules into the liquid, Check: Col.10 line36-43; and also Col.12 line18-21; Fig.1B).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to provide additionally Amir’s system with a vibrating tool as taught by Moshe for purpose of facilitating resuspension in vessel which may be advantageous for example, when rinsing/washing the magnetic particles in the liquid, or when mixing them with various reagents or when eluting bound molecules into the liquid.
Regarding claim 15, Amir as modified further comprising, after inserting the set of magnetic pins (70) into the at least one of the washing solution and the elution solution (Check: [0006], [0070], [0080], [0097], [0100-0101]), using a vibrating device (as taught by Moshe) to release the magnetic beads from the set of magnetic pins.
Regarding claim 16, Amir discloses wherein the set of magnetic pins (70) is housed in a set of contact interfaces (37 or 84; Fig.3) providing a first intermediary between the set of magnetic pins (70) and the sample mixture (41), a second intermediary between the set of magnetic pins (70) and the at least one of the washing solution and the elution solution. The transfer device 37 includes magnetic pin 70 with disposable tips 84 and thus when it is transferred to washing solution it provided second intermediary between magnetic pin and washing/elution solution.
Response to Arguments
In the remarks/arguments filed on 08/09/2022. Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Regarding Objection to the Drawings:
The applicant’s amendment to claim 8-9, and submission of replacement sheet has overcome each objection. Therefore, objections to the drawings has been withdrawn.
Regarding Rejection under 112:
Applicant’s arguments with respect to amended claims 1, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding newly amended Independent claim 1 and 12 (Amir):
Applicant’s augment with respect to amended independent claim 1 and 12 as being anticipated by Amir (US 20060269385) has been fully considered and are not persuasive.
Applicant argues that Amir fails to teach to discloses wherein each pin of the set of magnetic pins (70) is independently movable from one another with at least three degrees of freedom.
In response to this argument the claimed limitation is not described in specification nor give any explanation how the independent movability from one another with at least three degrees of freedom of each pin is achieved. Moreover, Amir does disclose that individual magnet pins 70 are movable with three axis movement (Check: [0059] with [0003] and [0055] for movability: the transfer device 37 includes pin 70 which is mounted on support 38 may be provided with three-axis movement).
Regarding canceled claim 7:
Applicant’s arguments with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amir lacks teaching of magnetic beads attached with the nucleic acid material from the sample, without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material.
The combination of Amir and Steven does disclose that set of magnetic pins is configured to directly attracted magnetic beads attached with the nucleic acid material without intervening surfaces between set of magnetic pin and magnetic beads as taught by Steven for purpose of minimizing loss of immobilized target substances and entrapment of nontarget substances. See claim-1 rejection.
Regarding newly amended Independent claim 1 and 12 (Moshe and Amir):
Applicant’s augment with respect to amended independent claim 1 and 12 as being unpatentable over Moshe (US 6409925) in view of Amir (US 20060269385) has been fully considered and rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651